Citation Nr: 1413106	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in December 2011 and in June 2012, when it was remanded for additional development.

The Veteran testified at a Board hearing in September 2011. A transcript of that hearing is associated with the claims file.

The Board's prior remands have explained that the Veteran has additionally claimed entitlement to service connection for pes planus, and expressly contended that disabilities on appeal are etiologically related to the pes planus.  The Board's prior remand directed development, including a VA examination, which recognized that the Veteran's contentions may include the back disability (and not merely the ankle disabilities) as secondary to the pes planus.  For the sake of clarity and ensuring that the processing of this latest remand may accomplish all of the remaining required development, the Board has recharacterized the back issue to expressly indicate consideration that the back disability may be secondary to the pes planus.

As discussed in both prior Board remands of this appeal, the Veteran has raised a claim of entitlement to service connection for pes planus.  This claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Although this claim is not currently in appellate status, it is inextricably intertwined with the issues on appeal and must be adjudicated prior to resolution of the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's December 2011 and June 2012 remands noted that the Veteran had raised an additional claim of entitlement to service connection for pes planus; that issue is not in appellate status but became inextricably intertwined with issues on appeal when the Veteran presented contentions that his disabilities of the bilateral ankles are secondary to pes planus.  Furthermore, the Board notes that development directed for all of the issues on appeal (including the back issue) concerning all of the theories raised by the Veteran have recognized that the Veteran's claim for service connection for a back disability may be related to his pes planus as part of the Veteran's secondary theory of service connection; for instance, the June 2012 Board remand specifically directed that a VA examiner opine upon whether any back disability has been caused or aggravated by pes planus.

The outcome of the Veteran's claim of entitlement to service connection for pes planus may substantially affect the adjudication of these issues currently on appeal.  The Board's December 2011 and June 2012 remands referred the issue of entitlement to service connection for pes planus, and further directed that the RO should adjudicate the service connection for pes planus disability claim prior to readjudicating the claims on appeal and prior to returning this appeal to the Board for appellate review.  The Veteran and his representative were to be furnished notice of the determination and furnished notice of appellate rights and procedures, to include the necessity of filing a timely notice of disagreement if the Veteran wished to initiate an appeal from that determination.

Unfortunately, review of the claims-file (including Virtual VA and the Veterans Benefits Management System (VBMS)) still reflects that no adjudication or rating decision on the intertwined pes planus service connection claim has been completed.  Since the Veteran is claiming that his ankle disabilities may be due to or aggravated by pes planus, and as development of the appeal has also raised a similar theory that the back disability may be due to or aggravated by pes planus, the outcome of the Veteran's pes planus claim may impact the eventual determination of the issues currently on appeal.  As such, appropriate action at the RO on the pes planus issue is necessary before the Board may proceed with appellate review of the appellate issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Additionally, the February 2013 VA examination report addresses secondary causation but does not address the aggravation aspect of the Board's June 2012 remand directives.  The Board finds the February 2013 VA medical opinion to be inadequate in that it only addresses the causation aspect of secondary service connection, and does not address the aggravation aspect, with respect to the claims on appeal.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Also, once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Because the February 2013 VA examination report does not adequately resolve the question of whether any of the disabilities on appeal may be aggravated by pes planus, the Board must find that the pending pes planus claim may remain pertinent to the outcome of this appeal; thus the claims remain inextricably intertwined and final appellate review may not proceed at this time.

Accordingly, the case is REMANDED for the following action:

1.  After completion of any additional development deemed necessary, the RO should formally adjudicate the inextricably intertwined claim of entitlement to service connection for pes planus.  The Veteran and his representative should be furnished notice of the determination and furnished notice of appellate rights and procedures, to include the necessity of filing a timely notice of disagreement if the Veteran wishes to initiate an appeal from that determination.

2.  The claims-file should be forwarded to the medical professional responsible for the February VA examination report's medical analysis concerning the etiology of the Veteran's ankle and back disabilities, if available, so that the expert may author an addendum to clarify and amend the information previously presented in the report.  If the previous examiner is unavailable, the claims file should be forwarded to a similarly qualified physician for review and comment.  If the examiner determines that an additional examination is necessary to address the above questions, such examination should be scheduled.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.

The examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that any ankle or back disability has been permanently aggravated or worsened by his pes planus.  The examiner is asked to provide a clear rationale for the opinion presented.  The examiner is asked to please ensure that the report clearly answers whether any ankle or back disability has been aggravated by the pes planus.

The examiner should offer a rationale for any opinion with reference to pertinent evidence.

3.  Following completion of the above, and any other necessary development (to include resolution of the intertwined claim of entitlement to service connection for bilateral pes planus), the issues on appeal should be readjudicated (to include, if service connection for pes planus has been granted, addressing the Veteran's theory of entitlement to service connection for the disabilities as secondary to bilateral pes planus).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

